internal_revenue_service number info release date index no jun attention dear this letter responds to your inquiry dated date concerning a letter_ruling request sent to you and under separate cover sent to the internal_revenue_service by in this letter_ruling request asks that the is the authorized representative of irs postpone the effective date of a letter_ruling revocation addressed to we are currently considering this letter_ruling request in a manner consistent with revproc_2000_1 2000_1_irb_4 revproc_2000_1 describes the irs’ administrative procedures for issuing a letter_ruling we have enclosed a copy of revproc_2000_1 for your convenience i hope this information is helpful to you in responding to questions please contact if you have any sincerely paul f kugler assistant chief_counsel passthroughs and special industries
